Citation Nr: 1538446	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-25 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to a compensable disability rating for bilateral hearing loss disability.

4. Entitlement to a disability rating in excess of 20 percent for recurrent prostatitis.

5. Entitlement to a compensable disability rating for residuals of a fracture of the third metacarpal of the left hand.

6. Entitlement to a compensable disability rating for a skin condition.


REPRESENTATION

Veteran represented by:	AMVETS
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to July 1973, from January 1979 to July 1990, and from February 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In November 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of both hearings are associated with the evidentiary record.

The Veteran also perfected an appeal as to the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for right ear hearing loss disability.  During the pendency of the appeal, service connection was granted for right ear hearing loss disability in a May 2015 rating decision.  As this decision represents a full grant of the benefit sought, the issue of service connection is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  As the Veteran also perfected an appeal as to the issue of entitlement to a compensable disability rating for his service-connected left ear hearing loss disability, and as the May 2015 rating decision continued the noncompensable disability rating for the Veteran's now service-connected bilateral hearing loss disability, the issue of entitlement to a compensable disability rating for the Veteran's bilateral hearing loss disability is currently before the Board.

In June 2015, the Veteran submitted a letter from Dr. E.D.R. regarding the etiology of the Veteran's current sleep apnea.  The Veteran has not waived his right to initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ), and the Board has not attempted to secure such a waiver from the Veteran.  However, the Board finds that in light of the favorable action herein regarding the Veteran's claim, no unfair prejudice to the Veteran will result by adjudicating the merits of the claims of whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea, and entitlement to service connection for sleep apnea. 

At his April 2015 hearing before the Board, the Veteran testified that his service-connected bilateral hearing loss disability can cause frustration and some depression and anxiety.  The Veteran did not clearly indicate that he wished to pursue a claim for an acquired psychiatric disorder as secondary to his service-connected bilateral hearing loss at this time.  Therefore, the Board will not refer a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, to the AOJ at this time, but notes the Veteran is free to file such a claim at a future date if he desires.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains a February 2012 notification letter; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issues of entitlement to a disability rating in excess of 20 percent for recurrent prostatitis, entitlement to a compensable disability rating for residuals of a fracture of the third metacarpal of the left hand, and entitlement to a compensable disability rating for a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1. A June 2010 rating decision denied entitlement to service connection for sleep apnea based on the determination that the evidence did not show that the Veteran's sleep apnea began during or was caused by service.

2. The Veteran did not submit a notice of disagreement with the June 2010 rating decision, and no new and material evidence was received by VA within one year of the issuance of the June 2010 rating decision.

3. Since the June 2010 RO decision, the Veteran submitted a June 2015 letter opinion from Dr. E.D.R., in which he opines that the Veteran's sleep apnea has a nexus to his time in the military service.

4. There is an approximate balance of positive and negative evidence as to whether the Veteran's current sleep apnea began during his military service.

5. Audiometric examinations correspond to no greater than a level III hearing loss for the right ear, and no greater than a level I hearing loss for the left ear.

6. The Veteran's hearing loss disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1. The June 2010 rating decision, which denied entitlement to service connection for sleep apnea, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2015).

2. The additional evidence received since the June 2010 RO decision is new and material, and the claim of entitlement to service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Resolving doubt in favor of the Veteran, sleep apnea was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4. The criteria for a compensable disability rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100 (2015).

5. Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA notice requirements are: (1) the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability; and (2) the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letter dated in February 2012, April 2012, and December 2012.  The Veteran was notified of what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, VA treatment records, identified post-service treatment records from Offutt Air Force Base, and identified private treatment records have been associated with the evidence of record.  

As part of the duty to assist, the Veteran was afforded a DRO hearing and a Board hearing pursuant to his requests.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the local DRO at the RO or the VLJ of the Board chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, the DRO and the VLJ fully explained the issues on appeal during the hearings.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the DRO or Board hearing.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was afforded three VA audiological examinations during the appeal period, in April 2012, July 2012, and April 2015.  The April 2012 and April 2015 VA examination reports are thorough, and discuss the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  These examination reports also discuss the functional impact of the Veteran's hearing loss on the ordinary conditions of his daily life, including his ability to work.  

During his April 2015 hearing before the Board, the Veteran and his wife testified that his bilateral hearing loss disability has gotten much worse over the previous year.  However, the Veteran's most recent VA audiological examination was performed in April 2015, three days prior to the Veteran's hearing before the Board.  Accordingly, the Board finds that the last examination in April 2015 is not too remote to constitute a contemporaneous examination, and therefore a new examination is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Based on the examinations and the absence of evidence of worsening symptomatology since the most recent examination, the Board concludes the April 2012 and April 2015 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Thus, with respect to the Veteran's claims, there is no additional development that needs to be undertaken or evidence that needs to be obtained.


Claim to Reopen Service Connection for Sleep Apnea

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

A June 2010 rating decision denied entitlement to service connection for sleep apnea based on the determination that the evidence did not show that the Veteran's sleep apnea began during or was caused by service.  The Veteran did not submit a notice of disagreement with the June 2010 rating decision, and no new and material evidence was received by VA within one year of the issuance of the June 2010 rating decision.  As such, the June 2010 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final June 2010 RO decision, the Veteran submitted a June 2015 letter opinion from Dr. E.D.R., a family medicine physician, in which he opines that the Veteran's sleep apnea has a nexus to his time in the military service.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in June 2010, and indicates the Veteran's current sleep apnea may have begun during his military service.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for sleep apnea, as it raises a reasonable possibility that the Veteran's current disability is related to his active duty service.
Service Connection for Sleep Apnea

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

      Analysis

The first element under Shedden is met.  A May 2012 VA examination and sleep study confirmed the current diagnosis of obstructive sleep apnea.  

The Board finds the second Shedden element is also met.  The Veteran and his wife have testified that beginning during the Veteran's active duty service, the Veteran would snore very loudly, and at times the Veteran would stop breathing during his sleep.  See, e.g., April 2015 Travel Board hearing testimony; November 2012 DRO hearing testimony.  The Veteran also submitted statements from two individuals with whom he served during active duty, who stated they witnessed the Veteran's loud snoring, as they had to stay in an alert facility together while performing alert tours.  See March 2012 F.C.L. statement; March 2010 A.F.M. statement.  The Board finds the Veteran, his wife, F.C.L. and A.F.M. are competent to testify as to the Veteran's snoring during service as they directly witnessed it, and further finds the statements of F.C.L. and A.F.M. regarding their witnessing of the Veteran's snoring during service are credible, as they are consistent with the circumstances of their active duty service with the Veteran.

Finally, the Board finds the third element under Shedden, a nexus between the in-service event and the current disability, is also satisfied.  

The Veteran contends that his sleep apnea began during service, as manifested by his loud snoring, and has continued since his active duty service.  See, e.g., April 2015 Travel Board hearing testimony; November 2012 DRO hearing testimony.

Upon VA examination in May 2010, the VA examiner noted that the Veteran's original claims file was lost, and therefore his original service treatment records are not available.  See also May 2010 notice letter; May 2010 formal finding of unavailability.  The examiner also noted that the Veteran stated he had been diagnosed with sleep apnea after a sleep study was performed, but that the Veteran could not remember the date, and the sleep study test report or other records were not available for review.  The May 2010 VA examiner opined that due to the lack of any records regarding the Veteran's sleep apnea, including service treatment records or private chronic treatment records since service, the examiner could only speculate as to whether the Veteran's sleep apnea was a result of any events in service.

Upon VA examination in May 2012, the VA examiner noted that the Veteran's VA sleep study confirmed his current diagnosis of obstructive sleep apnea.  The examiner also noted that the evidence of record contains statements from fellow service members regarding the Veteran's snoring during his active duty service.  The May 2012 VA examiner stated that because of the lack of any documented issues or sleeping problems during service in the Veteran's records, the lack of any private medical records since the Veteran's was separated from service to include the initial onset or diagnosis of sleep apnea, and because the evidence of record only contained buddy statements, the VA examiner stated she could only speculate as to whether the Veteran's current sleep apnea is related to or a continuation of the Veteran's snoring in service.

In a June 2012 letter, Dr. F.J.M., a physician with Pulmonary Medicine Specialists, stated that the Veteran's initial sleep study was performed sometime in 1998, but was no longer available.  However, the clinic's records indicated that Dr. F.J.M. saw the Veteran following that sleep study, and the Veteran was diagnosed with sleep apnea in 1998.  Dr. F.J.M. noted that he last saw the Veteran in 2008, and the Veteran still requires management of his sleep apnea.  However, Dr. F.J.M. stated he could not make a determination as to whether the Veteran had sleep apnea was adversely affected by snoring upon his separation from active duty service in 1991.

The Veteran and his wife testified before the DRO and the Board that they have been married for over thirty years, including during his active duty service.  The Veteran's wife testified that during his service, the Veteran would stop breathing during sleep, and at times he would snore so severely she would have to sleep on the couch.  She and the Veteran further testified that the Veteran did not seek testing or treatment for sleep apnea for many years after service because they thought it was just something they had to live with, until they watched a television program regarding sleep apnea and realized the symptoms portrayed seemed like the Veteran's symptoms.  See April 2015 Travel Board hearing testimony; November 2012 DRO hearing testimony.  Further, the Board notes that the evidence of record indicates the Veteran's wife is a nurse.  See April 2015 Travel Board hearing testimony; November 2012 DRO hearing testimony.

In his March 2012 statement, F.C.L. stated that while serving tours with the Veteran on several occasions during active duty service, which required that he share a room with the Veteran in an alert facility, the Veteran always snored loudly at night, and other staff members commented on his snoring as well.  F.C.L. further stated that after his military service he completed a nursing program and received his Bachelor of Science in Nursing.  F.C.L. opined that in his professional opinion, looking back on the Veteran's snoring during service, the Veteran suffered from sleep apnea during their active duty service.

In a June 2015 letter, Dr. E.D.R., a family practice physician at Offutt Air Force Base, stated that he had reviewed the available medical records, the Veteran's hearing testimony, the lay statements of record regarding the chronicity of the Veteran's symptoms since service, and the June 2012 letter from Dr. F.J.M.  Dr. E.D.R. opined that based upon the Veteran's diagnosis of sleep apnea in 1998, his separation from active duty service in 1991, and based on the evidence of record, with no contravening evidence or reason to question the evidence, "there is very clearly every reason for [the Veteran's] diagnosed sleep apnea to be connected/to [sic] have a nexus to his time in military service in my opinion."

As the May 2010 and May 2012 VA examiners, as well as Dr. F.J.M. in his June 2012 letter, stated that they could not opine as to the etiology of the Veteran's sleep apnea without resorting to speculation, and as the Veteran's wife, F.C.L., and Dr. E.D.R. have provided medical opinions that the Veteran's snoring during and since service is consistent with a manifestation of his diagnosed sleep apnea, the evidence for and the evidence against the Veteran's claim is at the least in relative equipoise.  Therefore, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's active duty service and his current sleep apnea.  Accordingly, the Board finds that a grant of service connection is warranted for sleep apnea.

Increased Disability Rating for Bilateral Hearing Loss

      Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

      Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Upon the April 2012 VA audiology examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
25
LEFT
20
15
20
65
65

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 15 decibels in the right ear and 41 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 94 percent for the right ear, and 94 percent for the left ear.

Applying the test results of the April 2012 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of level I for the right ear, and level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86, is inapplicable to the April 2012 VA examination results.

Upon VA examination in July 2012, the VA audiologist noted that the Veteran had been recently tested on April 7, 2012, and stated that testing data was used for the July 2012 report.  The Veteran's April 2012 VA examination was performed on April 7, 2012; therefore, the July 2012 VA examination report merely repeats the April 2012 VA examination findings.

Upon the April 2015 VA audiology examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
35
LEFT
20
20
25
65
65

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 21 decibels in the right ear and 44 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 80 percent for the right ear, and 94 percent for the left ear.

Applying the test results of the April 2015 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of level III for the right ear, and level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The alternative method for rating hearing loss disability for an exceptional pattern of hearing impairment, 38 C.F.R. § 4.86, is inapplicable to the April 2015 VA examination results.

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  The Board has considered the Veteran's VA treatment records, however a February 2012 VA audiological treatment note cites audiological testing results from the Veteran's April 2010 VA audiological examination. 

Accordingly, the evidence of record does not support a compensable rating for hearing impairment.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

      Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.  Notably, most recently in April 2015, the VA examination notes the Veteran reported he was starting to have some problems due to his hearing loss.  The April 2012 VA examination report noted the Veteran's reports that he has difficulty understanding what is being said if he cannot see the speaker's face, and that background noise interferes greatly with the Veteran's ability to hear and communicate.  The Veteran and his wife provided similar testimony during his hearing before the Board, including that the Veteran needs to increase the volume on the television and radio.  Based on these reported descriptions of the functional effects of the Veteran's hearing loss disability, the Board finds that the VA examination reports are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral hearing loss.  The Veteran's bilateral hearing loss is manifested by decreased hearing acuity, and it affects his activities of daily living, including requiring the Veteran to engage in face-to-face conversations in order to better understand speech, impairing his ability to communicate with others in public and at home, especially with background noise, and to hear the television and radio.  See April 2015 Travel Board hearing testimony; April 2015 VA examination report; November 2012 DRO hearing testimony; April 2012 VA examination report.  The ratings assigned contemplate these impairments.  

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for recurrent prostatitis, tinnitus, residuals of pterygium surgery of the right eye, a skin condition, a condition of the musculoskeletal system, residuals of a fracture of the third metacarpal of the left hand, a scar on the right hand, and a scar on the right thigh.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

      Total Disability Based Upon Individual Unemployability

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  

Although the April 2012 and April 2015 VA examiners noted that the Veteran's hearing loss impacts the ordinary conditions of his daily life, including his ability to work, neither examiner indicated that the Veteran is unable to work due to his bilateral hearing loss.  Further, the Veteran has not put forth statements indicating that he believes his service-connected bilateral hearing loss renders him unemployable.  During his November 2012 DRO hearing, the Veteran testified that he is retired.  Accordingly, as the Veteran has not raised the issue of TDIU as a result of his bilateral hearing loss, and as the objective evidence does not suggest that he cannot work due to this disability, the Board concludes that the issue of TDIU has not been raised.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for sleep apnea is reopened. 

Entitlement to service connection for sleep apnea is granted.

Entitlement to a compensable disability rating for bilateral hearing loss disability is denied.


REMAND

Recurrent Prostatitis

The evidence of record indicates there may be outstanding private treatment records.  Upon VA examination in July 2012, the Veteran reported prior treatment with a private primary care physician, Dr. R..  On remand, the AOJ should make appropriate efforts to obtain any relevant outstanding private treatment records.

The Veteran was last afforded a VA examination regarding his service-connected recurrent prostatitis in July 2012.  At that time, the Veteran complained of sharp pains, daytime urinary voiding interval between one and two hours, and marked hesitancy.  During his April 2015 hearing before the Board, the Veteran reported frequent urinary accidents, that he has to get up at night to urinate, daytime urinary voiding between five-to-seven times per day, urinary urgency, dribbling, blood in his urine two-to-three times per year, as well as an intense pain he attributes to his prostate.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the AOJ should afford the Veteran new VA examinations to determine the current severity and manifestations of his recurrent prostatitis. 

Residuals of Fracture of the Third Metacarpal of the Left Hand

Upon VA examination in April 2012, the Veteran reported an aching pain in his hand with weather changes.  The April 2012 VA examiner noted that x-rays of the Veteran's left hand taken in May 2010 were normal.  Upon VA examination in July 2012, the Veteran complained of achiness in his hand a couple times per week, and flare-ups of pain six-to-twelve times per year, aggravated by barometric weather changes.  The July 2012 VA examiner noted the Veteran had pain to palpitation over his distal third metacarpal bone.  The Veteran testified before the Board in April 2015 that he now experiences pain in his hand all the time, and sometimes his hand gets swollen and inflamed.  The Veteran reported his left hand is his dominant hand, he has to switch hands when holding objects, his hand gets sore when he writes, and he now has trouble lifting pots when cooking.  The Veteran's wife, who is a nurse, testified that although the Veteran has not been diagnosed with arthritis, she can tell that the Veteran's hand is inflamed, and that it is likely arthritis setting in.  The Veteran further testified that he recently lost grip several times when he had to grip someone else's hand.  

Again, where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity and manifestations of his residuals of a fracture of the third metacarpal of the left hand.

	
Skin Condition

During his April 2015 hearing before the Board, the Veteran testified that he sought treatment at the VA emergency room a few days before the hearing for his chronic rash.  On remand, the AOJ should obtain all outstanding VA treatment records.

The Veteran further testified his rash will start with an itch and then blow into a rash in his groin, over his buttocks, down his sides underneath his arms, and that he will also break out on his neck and scalp.  The Veteran testified the rash will progress to the point his skin is raw, and walking or using his arms becomes very painful.  The Veteran reported flare-ups of his skin condition occur about three-to-four times per year, and the Veteran's wife, who again is a nurse, estimated the rash will affect up to 50 percent of the Veteran's body area.  Again, where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity and manifestations of his skin condition.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any private treatment related to his prostatitis, left hand, and/or skin condition from February 2011 to the present.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records, to include treatment records from any private primary care physicians, including Dr. R., and any updated treatment records from Alegent Health Clinic and Ehrling Bergquist Hospital at Offutt Air Force Base.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records dated from December 2012 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and manifestations of his service-connected recurrent prostatitis.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After reviewing the record, interviewing the Veteran, and performing all necessary tests and studies, the examiner is asked to ascertain the severity and all current manifestations of the Veteran's service-connected recurrent prostatitis.  

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

4. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and manifestations of his service-connected residuals of a fracture of the third metacarpal of the left hand.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After reviewing the record, interviewing the Veteran, and performing all necessary tests and studies, the examiner is asked to ascertain the severity and all current manifestations of the Veteran's service-connected residuals of a fracture of the third metacarpal of the left hand.

If current x-rays of the left hand are not associated with the Veteran's treatment records, the examiner is also asked to obtain a current x-ray of the Veteran's left hand.  

The examiner is asked to specifically address the testimony of the Veteran and his wife, who is a nurse, that they believe arthritis is beginning to set in to the Veteran's left hand due to pain, swelling, and inflammation.  See April 2015 Travel Board hearing testimony.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

5. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and manifestations of his service-connected skin condition.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After reviewing the record, interviewing the Veteran, and performing all necessary tests and studies, the examiner is asked to ascertain the severity and all current manifestations of the Veteran's service-connected skin condition.

The examiner is asked to specifically address the Veteran's April 2015 Travel Board hearing testimony regarding his skin condition, including the frequency and severity of his the flare-ups, and the effects of the raw skin on his ability to walk and/or use his arms.

The examiner is also asked to specifically address the testimony of the Veteran and his wife that the Veteran's skin condition will also break out on his neck and scalp.  Further, the examiner is asked to address the estimate by the Veteran's wife, a nurse, that his skin condition affects 50 percent of his total body area.  See April 2015 Travel Board hearing testimony.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

6. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


